 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
                          (HONORABLE JANIS L. SAMMARTINO)
10
     UNITED STATES OF AMERICA,                   CASE NO. 19CR3311-JLS
11
           Plaintiff,                        ORDER CONTINUING SELF
12
     v.                                      SURRENDER DATE
13
     JOSE ALEXANDER RAMIREZ,
14
           Defendant.
15
16         Motion for bond having been made in the above-entitled matter, the Court being
17   fully advised and good cause appearing therefore,
18         IT IS HEREBY ORDERED that the motion to continue self-surrender to
19   November 1, 2021, by 12:00 pm, and status conference regarding surrender to
20   November 5, 2021 at 9:00 a.m., be GRANTED.
21         SO ORDERED.
22
23   Dated: July 9, 2021
24
25
26
27
28
